Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/24/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all claims in the application can be made without serious burden….”.  This is not found persuasive because of the following groups would require at least the different search strings and CPC classifications stated below: 

A. Group I: drawn to an apparatus with a gasket disposed within the optical opening. CPC class: G01N29/2418
Search terms/strings:
i. (gasket OR O$1ring OR seal$4 OR rubber OR adhesive OR shield$3)
ii. (therm$3acoustic or thermo$3acoustic or opto$3acoustic or photo$3acoustic or "PA" or ((thermal or thermo or opto or photo) ADJ acoustic)) OR ("PAS" or ((photo$3acoustic or (photo ADJ acoustic)) ADJ spectroscop$6))
iii. (titanium dioxide, boron nitride, silicone with embed$4, microbubbles, microspheres, gasket$1 with microbubble$1)
B. Group II: drawn to a method for manufacturing the optoacoustic probe. CPC class: A61B2562/12
Search terms/strings:
i. (tubular circular pip$1like tube$1shape tubulous cylindrical vasiform vessel)
ii. (method technique procedure) same (manufactur$3 assembl$3 process$3 mak$3)
C. Group III: drawn to a transducer isolator.
Search terms/strings: 
i. (transducer isolate isolator pressure isolated)  with (therm$3acoustic or thermo$3acoustic or opto$3acoustic or photo$3acoustic or "PA" or ((thermal or thermo or opto or photo) ADJ acoustic)) OR ("PAS" or ((photo$3acoustic or (photo ADJ acoustic)) ADJ spectroscop$6))
D. Group IV: drawn to a acoustic lens that comprise carrier material and an optoacoustic barrier. CPC. Classes: G02B 6/12028-1203 and G02B2006/12035-12069
Search terms/strings: 
i. (acoustic optical optoacoustic) same (glass mirror sphere lens light focus transparent barrier)
ii. (acoustic optical optoacoustic) same (titanium dioxide boron nitride barium sulfate aluminum dioxide)
E. Group V: drawn to an optoacousic probe for non-gassing (NG) support bracket. CPC class: A61B/0095
Search terms/strings:
i. ((non$1gassing with support with bracket) (NG) (track$3 with bracket$1)
ii. non$1gassig with (therm$3acoustic or thermo$3acoustic or opto$3acoustic or photo$3acoustic or "PA" or ((thermal or thermo or opto or photo) ADJ acoustic)) OR ("PAS" or ((photo$3acoustic or (photo ADJ acoustic)) ADJ spectroscop$6))
iii. non$1gassing with material 

The requirement is still deemed proper and is therefore made FINAL. However, upon further consideration species restriction from 03/24/2021 with regard to claim 19 and 20 has been withdrawn. 



Claim Objection 
Claim 2 recites “ and the proximal end being adjacent the acoustic transducer”, which should recite, “and the proximal end being adjacent to the acoustic transducer”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication Ackermann et al US 2014/0206978 A1 (hereinafter Ackermann).
(Abstract 0031, 0040), the probe having a distal end operable to contact the tissue (Figure 1, 0059; to volume 160 when the distal end of the probe 102 is in contact with or close proximity to that volume 160) and a proximal end (0070; where the probe 102 is designed to be handheld, it is desirable to keep the probe head (the wider, distal portion of the probe 102) short so that the probe stem (the narrower, proximal portion of the probe 102) is relatively close to the surface of volume 160.), the probe comprising (102): 
a transducer assembly configured to receive optoacoustic return signals (310); (0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy)
an optical window configured to carry light along a light path to the tissue; and
(0029; The probe 102 also includes one or more optical windows 203 through which the light carried on optical path 132 can be transmitted to the surface of a three-dimensional volume 160. In an embodiment, it is desirable to locate one side of the optical window 203 as close as practical to the acoustic lens 205. The total area of an optical window 203 is important to maximize energy for a given fluence incident on the surface of the volume 160.)
a housing comprising (316):
(i)    a distal portion having a probe face that includes an acoustic opening (205) into which the transducer assembly is disposed (Claim 1; the ultrasound transducer array having the inner surface of the acoustic lens at its active end;) and an optical opening (404) into which the optical window (203) is disposed, the transducer assembly and the optical window extending proximally from the probe face (Figure 3 highlighted below); and

    PNG
    media_image1.png
    692
    471
    media_image1.png
    Greyscale

(ii)    a gasket (320) disposed within the optical opening at the probe face (320) and extending at least partially around the optical window (320)(Refer to figure 3, the gasket configured to form an optoacoustic barrier to at least partially optically and acoustically isolate at least a portion of the optical window from the housing of the probe. (0045; FIG. 3 shows an exploded view of an embodiment of the probe 102 shown in FIG. 2. Shells 302, 304 are separated to show the components within the probe 102. The shells 302, 304 may be made from plastic or any other suitable material. The surfaces of the shells 302, 304 that may be exposed to light, and especially light generated by the light subsystem 129, are preferably both reflective (i.e., light colored) material and light scattering (i.e., having a scattering coefficient between 1 and 10). In an embodiment, the surfaces of the shells 302, 304 are highly reflective, i.e., more than 75% reflective. In an embodiment, the surfaces of the shells 302, 304 are very highly reflective, i.e., more than about 90% reflective. In an embodiment, the surfaces of the shells 302, 304 have low optical absorption, i.e., less than 25% absorptive. In an embodiment, the surfaces of the shells 302, 304 have very low optical absorption, i.e., less than about 10% absorptive… In an embodiment, white plastic shells 302, 304 are used.)(0050; the spacers 320 are made from a material similar to the light contacting portions of the shells 302, 304) The optical window is seen as each element in Figure 4 within 302 and 304. 
Regarding claim 2, Ackermann as modified discloses all the elements above in claim 1, further Ackermann discloses, wherein the transducer assembly comprises an acoustic lens (0047; The ultrasound transducer 310 fits within housing 316 so that the transducer elements are in close proximity to, or in contact with an acoustic lens 205.) in acoustic communication with an acoustic transducer (0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy…The ultrasound transducer elements are capable of generating electrical energy in response to receiving ultrasound acoustic energy.), the acoustic lens having a distal face and a proximal end (Claim 24; an acoustic lens having an inner surface and an outer surface), the distal face being adjacent the probe face (Claim 24; outer surface of the acoustic lens forming a distal end of the ultrasound transducer assembly.), and the proximal end being adjacent the acoustic transducer (Claim 24; the inner surface of the acoustic lens being acoustically coupled to the active end of the ultrasound transducer array), wherein the gasket (320) is positioned between the optical window and the acoustic lens. (Fig. 3) (0047; the housing 316 and the acoustic lens 205 are formed as a single unit, from the same RTV silicon rubber material.) Rubber is seen as a gasket. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann, as applied to claim 1 above, in view of US Patent Application Publicaiton Irisawa et al US 2014/0345385 A1 (hereinafter Irisawa).
Regarding claim 3, Ackermann as modified discloses all the elements above in claim 1, further Ackermann discloses the housing material is formed of RTV silicon rubber material (0047; the housing 316 and the acoustic lens 205 are formed as a single unit, from the same RTV silicon rubber material.). Further Ackermann discloses shells 302 and 304 seen as housing which is reflective see paragraph (0045; the surfaces of the shells 302, 304 are highly reflective). Lastly, Ackermann discloses (0104; the silicon rubber compound may be a two part silicon rubber compound that can cure at room temperature. The flexible carrier may be a silicone rubber compound, or other rubber compound such as a high temperature cured rubber compound. In an embodiment, the flexible material may be any plastic material that can be molded or otherwise formed into the desired shape after being compounded with microspheres, low density particles and/or air bubbles and color ingredients.) that comprises at least one of acrylonitrile-butadiene styrene or polybutylene terephthalate. Ackerman fails to mention acrylonitrile-butadiene styrene or polybutylene terephthalate. These materials are well known plastics commonly referred to as ABS and PBT. Irisawa discloses, in paragraph (0055; The housing 44 is formed, for example, of a copolymerized resin (ABS) of acrylonitrile, butadiene, and styrene, or the like … In the present embodiment, a surface portion of the housing 44 adjacent to the acoustic lens (abutting portion R in FIGS. 1A and 1B in the case of the present embodiment) has an optical property in which the average disuse reflection factor is 85% or more and the average absorption factor is 10% or less in the wavelength range of the measuring light)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackermann as modified housing material to be made of ABS material, which is a reflective material taught by Irisawa. The motivation to do this would improve the prevention of leakage of unwanted light. 
 Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann, as applied to claim 1 above, in view of Non Patent Literature Ding (https://www.sciencedirect.com/science/article/pii/S092702561300596X).
Regarding claim 4, Ackermann as modified discloses all the elements above in claim 4. Note; Ackermann discloses a gasket 320 refer to para. 0050. In addition, the spacers 320 are made from a material similar to the light contacting portions of the shells 302, 304, refer to para. 0050. Since the material is reflecting acoustic waves from stray light are constrained thereby constraining propagation of acoustic waves from the gasket to the housing, refer to paragraph 0045. Ackermann discloses an RTV silicon rubber acoustic lens 205 which acts as a gasket wherein (0079; acoustic lens 205 comprising RTV silicon rubber may be whitened and have its optoacoustic signature reduced by being doped with about 4% TiO2... It is believed that the TiO2 doping increases the reflectivity of the acoustic lens and therefore the absorption, and also has a scattering effect that tends to diffuse the optoacoustic response of the RTV silicon rubber). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackerman as modified reflective material to be RTV silicon rubber that is coated with titanium dioxide. The motivation to do this would improve the prevention of leakage of unwanted light.
(Para 2 under Methods and computational details; The crystal structures of TiO2 polymorphs studied in our paper are shown in Fig. 1.) (Abstract; We have investigated the anisotropies in mechanical properties, sound velocity and thermal conductivity of seven TiO2 polymorphs using the computed elastic constants by PBEsol functional…. We plot the planar contours of Young’s moduli and sound velocities of TiO2 structures at several crystallographic planes to reveal their anisotropic properties…The anisotropy in sound velocity revealed by Christoffel equation can be considered as a good starting point for investigating the anisotropy of lattice thermal conductivity in a crystalline material.). Hence, titanium dioxide comprises a crystal structure with anisotropic thermal expansion properties.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackerman as modified reflective material to be RTV silicon rubber that is coated with titanium dioxide in view of Ding study, which teaches the anisotropic elasticity, sound velocity and thermal conductivity of titanium dioxide. The motivation to do this would improve the prevention of leakage of unwanted light.
Regarding claim 5, Ackermann as modified discloses all the elements above in claim 4, further Ackermann in view of Ding discloses the following wherein the gasket comprises silicone embedded with the crystalline structure, the crystalline structure comprising at least one of i) titanium dioxide (see rejection of claim 4 above)(0048, the RTV silicon rubber forming the acoustic lens 205 and/or the transducer assembly 315 may be doped with approximately 4% TiO.sub.2.)(0079; It is believed that the TiO.sub.2 doping increases the reflectivity of the acoustic lens and therefore the absorption, and also has a scattering effect that tends to diffuse the optoacoustic response of the RTV silicon rubber) Since 4% of titanium dioxide is doped on the acoustic lens instead of 100% titatnium dioxide, the gasket is at least partial optical isolation on the acoustic lens, refer to (0078; Anti-reflective coatings may be used to reduce and/or minimize energy absorbed or reflected by the optical window 203.)(0045; an embodiment, the surfaces of the shells 302, 304 are highly reflective, i.e., more than 75% reflective. In an embodiment, the surfaces of the shells 302, 304 are very highly reflective, i.e., more than about 90% reflective. In an embodiment, the surfaces of the shells 302, 304 have low optical absorption, i.e., less than 25% absorptive. In an embodiment, the surfaces of the shells 302, 304 have very low optical absorption, i.e., less than about 10% absorptive). 4% Titanium dioxide falls within the range 1% to 15% and thus is at a level by weight appropriate of the gasket. 
Regarding claim 6, Ackermann as modified discloses all the elements above in claim 4, Ackermann further discloses wherein the gasket (isolator 720) comprises silicone embedded with microspheres at a level of from 2% to 25% by weight of the gasket to provide the at least partial acoustic isolation. 
(0090; in an embodiment, the acoustic lens 705 and surround 716 are arranged in such a manner as to be the distal-most component of the probe 700, with the isolator 720 being next-distal-most, and the window 703 (if any) being proximal thereto. In an embodiment, the isolator 720 is arranged in such a manner as to be the distal-most component of the probe 700, with the outermost convex portion of the acoustic lens 705 being next-distal-most.)(Abstract; The isolator being formed from a mixture including a flexible carrier, a coloring and between 10% and 80% by volume micro-bubbles) Micro-bubbles are seen as microspheres. The level of microbubbles has a low MPEP 2144.05 I.  
(0101; an isolator 720 or 1120 is fabricated from three principal components, a flexible carrier, a coloring and microbubbles…As used herein, the term microbubbles includes microspheres, low density particles or air bubbles.)
(Claim 9; wherein the mixture is formed using a silicone rubber compound as the flexible carrier.) 
(0104; the silicon rubber compound may be a two part silicon rubber compound that can cure at room temperature. The flexible carrier may be a silicone rubber compound, or other rubber compound such as a high temperature cured rubber compound. In an embodiment, the flexible material may be any plastic material that can be molded or otherwise formed into the desired shape after being compounded with microspheres, low density particles and/or air bubbles and color ingredients. The coloring may be carbon black, or any other suitable coloring, including ink or dye, that will impart a dark, light-absorbing characteristic to the mixed compound.) 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackermann as modified gasket to comprise a silicone embedded with microspheres. Doing so would improve the thickness past mix-ability thus decreasing the amount of air in small bubbles (0101). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicholas A Robinson/               Examiner, Art Unit 3793   

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793